Title: To Benjamin Franklin from Jean Bochard de Champigny, 18 October 1777
From: Champigny, Jean Bochard, chevalier de
To: Franklin, Benjamin


Monsieur
Amsterdam chez Mr. Cuthbertson dans le Kalverstraat.Le 18. octobre 1777
Vous avez attendu Si longtems le premier volume de mon histoire d’Angleterre, qu’il étoit bien naturel que je me dépéchasse pour le second. Le voici; je souhaite que vous en soiez plus satisfait que du précédent, je suis sure que vous le serez des derniers.
Je vous prie de m’accuser la réception de ce volume et de me croire avec la Considération la plus distinguée Monsieur votre très humble et très obéissant serviteur
Le Colonel Chevalier DE Champigny
 
Notation: de Champigny, Amsterdam 18 8b. 77
